—Order unanimously affirmed. Memorandum: The People appeal from an order dismissing the indictment upon speedy trial grounds (see, CPL 30.30 [1] [a]). The People concede that County Court properly charged them with pre-indictment delay of 103 days. The People also acknowledge responsibility for 56 days of post-*1004arraignment delay, stemming from the unexcused failure to provide the court with a transcript of the Grand Jury minutes (see, People v McKenna, 76 NY2d 59). The People contend, however, that the court erred in measuring the period of post-arraignment delay chargeable to them from the date that defendant moved to dismiss the indictment. They assert that the time period from the date that defendant submitted his omnibus motion requesting a Wade hearing until the date that the hearing was conducted should not be included in the period of post-arraignment delay chargeable to the People. We disagree.
"Trial readiness in CPL 30.30 means both a communication of readiness by the People on the record and an indication of present readiness * * * The People are not presently ready for trial, for example, where they fail to provide Grand Jury minutes necessary for resolution of defendant’s motion to dismiss” (People v England, 84 NY2d 1, 4; see also, People v McKenna, supra). The lack of an identification hearing may impair the defendant’s ability to proceed, but it does not impair the People’s readiness for trial (cf., People v McKenna, supra, at 64). The People have not asserted an excuse for their failure to provide the court with the Grand Jury minutes, and the court properly concluded that the People were not ready for trial for 147 days after the date the omnibus motion papers were filed (see, People v Harris, 82 NY2d 409). Excluding 36 days as a reasonable period for production of the Grand Jury minutes (see, People v Harris, 187 AD2d 1015, affd 82 NY2d 409, supra), the period of delay assigned to the People exceeded the six-month readiness period, requiring dismissal of the indictment on speedy trial grounds. (Appeal from Order of Monroe County Court, Connell, J.—Dismiss Indictment.) Present—Green, J. P., Balio, Fallon, Callahan and Boehm, JJ.